Citation Nr: 1502594	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  12-35 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation higher than 10 percent for service-connected coronary artery disease.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to August 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

In May 2014, the Veteran testified at a hearing before the undersigned using video-conferencing technology.  A transcript of the proceeding is of record.  

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  Although entitlement to TDIU was adjudicated by the RO in a September 2013 rating decision, it was raised again by the Veteran during the May 2014 hearing.  Therefore, the issue of entitlement to TDIU is before the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Since the Veteran's September 2012 VA heart examination, the Veteran testified that he experiences dizziness that he believes is a symptom of his heart disability.  In January 2013, the Veteran was afforded an examination for commercial driver fitness determination and was not approved for a commercial license due to four syncopal episodes in the last month.  The commercial driver fitness determination examiner explained that the Veteran needed an evaluation by a family doctor due to the syncopal episodes.  The Board finds that a new VA examination is needed because the Veteran's heart disability may have worsened since the most recent VA examination conducted in September 2012.  

The Veteran testified that he was receiving disability benefits from the Social Security Administration (SSA) due to his heart disability beginning in 2013.  These records are highly relevant to his current claim and an attempt should be made to obtain these records.

The Veteran also testified that he received Worker's Compensation in the past.  These records may be relevant and should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  This letter should specifically request that the Veteran submit an updated Veteran's Application for Increased Compensation Based on Unemployability form, or a VA-Form 21-8940.  

2. Obtain records from the Social Security Administration for disability benefits and associate them with the claims folder.

3. Request that the Veteran authorize the release of information pertaining to Worker's Compensation records.

4. Obtain updated records dated from November 2012 from the Clarksburg VA Medical Center. 

5. Schedule the Veteran for VA examination(s) concerning the severity of his heart disease and TDIU.  

The claims folder should be forwarded to the examiners for review. Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the heart examiner should identify all currently present manifestations of the Veteran's heart disease, to include the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also indicate whether there is left ventricular dysfunction and report the Veteran's ejection fraction.  The examiner's attention is directed to the Veteran's May 2014 hearing testimony regarding syncopal episodes.

The examiners should provide information concerning the functional impairment resulting from the service-connected heart disorder and PTSD which may affect his ability to function and perform tasks in a work setting.  

6. The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.
 
7. Readjudicate the issues on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


